DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed March 23, 2021 are acknowledged.
Examiner acknowledges amended claim 1.
The rejection of claims 1-10 under 35 U.S.C. 103 as being patentable over Zhu et al., WO2017/215251 in view of Rock et al., U.S. Pre Grant Publication 2016/0090515 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being patentable over James et al., U.S. Pre Grant Publication 2013/0136931 in view of Zhu et al., WO2017/216251 and in further view of Rock et al., U.S. Pre Grant Publication 2016/0090515.
	Regarding claims 1 and 6-10, James discloses a polyurethane coated sandwich structure comprising a core material between layers of fiber material [0027].  Paragraph 0029 discloses that woven and non-woven fiber mats are suitable for fiber materials used for covering the core. Paragraph 0062 
	James does not specifically disclose the composition of the outer layer as recited by claim 1. Zhu discloses a polyurethane laminated molding article comprising a core layer and a reinforced fiber layer disposed on at least one side of the core layer wherein a polyurethane resin composition on one or more layers of reinforced fiber fabric [page 2, lines 1-25]. Page 2, lines 7-18 discloses that the polyurethane resin comprises
a)    one or more polyisocyanates
b)    a first polyol selected from polyols based on vegetable oil, or derivatives and modified products thereof in a content of 5-50 wt%; and
c)    a second polyol having an OH value of 300-700 mg KOH/g and a functionality of 2-6. Page 7, lines 23 to page 8, lines 7 discloses that the first polyol is based on vegetable oil compound prepared from unsaturated fatty acid and glycerol [fatty acid ester] wherein the vegetable oil can include soybean oil or castor oil; and internal mold release agent in a content of 0.1 to 1.5 wt%, based on the weight of the isocyanate reactive component as 100 wt%.   Page 8, lines 9-11 discloses that the second polyol is a poly ether polyol. Examiner is corresponding Zhu’s first polyol to Applicant’s fatty acid ester. Also, Examiner is corresponding Zhu’s second polyol to Applicant’s polyether polyol.  Page 3, lines 3-5 of Zhu discloses that the core layer can include a paper honeycomb profile.  Page 3, lines 7-8 discloses the fiber layer can include glass fiber, carbon fiber, natural fiber, aramid fiber or combinations thereof.  Page 5, lines 29 to page 6, line 3 discloses that a polyurethane composition can be applied on the reinforce fiber fabric and the polyurethane composition will permeate the mesh structure of the reinforced fiber fabric. It is disclosed on page 6, lines 19-20 discloses that the composition also includes an internal mold release agent [lubricant] in the amount of 0.1 to 5 wt% wherein the internal mold release agent can include a fatty acid ester [page 8, lines 29-30].   Page 8, lines 3-4 discloses that the fatty acid ester has a functionality of 1.9 to 6.  Page 8 discloses that the fatty acid ester [vegetable oil] has an OH value of 30 to 350 mg KOH/g.   In case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (In the CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Page 5, lines 11-12 discloses that the polyurethane laminated molding article has good mechanical property but also has excellent demoulding properties and a good operability.  Both James and Zhu disclose a sandwich structure including a core layer [honeycomb] having fibrous layers on both sides of the core layer and a polyurethane coating on the sandwich structure.  Additionally, both James and Zhu disclose that the polyurethane composition includes polyisocyanate and a fatty acid ester having an isocyanate-reactive functionality of at least 1.  James and Zhu are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyurethane composition of Zhu as the polyurethane coating of James for the benefit of obtaining a moulding article having enhanced mechanical and demoulding properties.  

	Regarding claim 2, paragraph 0028 of James discloses a honeycomb core.

	Regarding claim 3, paragraph 0028 of James discloses a cardboard core.

	Regarding claim 4, paragraph 0029 of James discloses that the fiber layer(s) can include woven fiber mats, non-woven fiber mats, continuous strand fiber, chopped fibers, knitted fabrics, mineral fibers, glass fibers, carbon fibers or any combination thereof.

	Regarding claim 5, James is silent to the polyurethane at least partially penetrates the fibers and the core.  .  Page 5, lines 29 to page 6, line 3 discloses that a polyurethane composition can be applied on the reinforce fiber fabric and the polyurethane composition will permeate the mesh structure of the reinforced fiber fabric.  Page 5, lines 11-12 discloses that the polyurethane laminated molding article has good mechanical property but also has excellent demoulding properties and a good operability.  Both James and Zhu disclose a sandwich structure including a core layer [honeycomb] having fibrous layers on both sides of the core layer and a polyurethane coating on the sandwich structure.  Additionally, both James and Zhu disclose that the polyurethane composition includes polyisocyanate and a fatty acid ester having an isocyanate-reactive functionality of at least 1.  James and Zhu are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyurethane composition of Zhu as the polyurethane coating that penetrates the fiber layers and core of James for the benefit of obtaining a moulding article having enhanced mechanical and demoulding properties.  

7.	 Claims 11-20 are allowed. Applicant claims a method for making a laminated part as recited in claim 11. The closest prior art, Zhu et al., WO2017/216251, teaches a polyurethane laminated molding article comprising a core layer and a reinforced fiber layer disposed on at least one side of the core layer wherein a polyurethane resin composition on one or more layers of reinforced fiber fabric [page 2, lines 1-6]. Page 2, lines 7-18 discloses that the polyurethane resin comprises

a)    one or more polyisocyanates

b)    a first polyol selected from polyols based on vegetable oil, or derivatives and modified products thereof in a content of 5-50 wt%; and

c)    a second polyol having an OH value of 300-700 mg KOH/g and a functionality of 2-6. Page 7, lines 23 to page 8, lines 7 discloses that the first polyol is based on vegetable oil compound prepared from unsaturated fatty acid and glycerol [fatty acid ester] wherein the vegetable oil can include soybean oil or castor oil. Page 8, lines 9-11 discloses that the second polyol is a poly ether polyol. Examiner is corresponding Zhu’s first polyol to Applicant’s fatty acid ester. Zhu fails to teach or suggest the method as recited in claim 11.


Response to Arguments
5.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended claim 1 to recite that the polyurethane outer layer is distinct from the polyurethane that impregnates the fiber layer(s).  James has been brought in as the primary reference disclosing a polyurethane outer layer comprising a polyisocyanate and a polyol.  James also discloses that the fiber layer(s) are impregnated with a polyurethane-forming mixture.  Zhu is now used as a secondary reference providing for a polyurethane composition that can be coated on the sandwich structure comprising a core layer with fibrous layers on both sides of the core as the polyurethane coating on the sandwich structure enhances the mechanical and demoulding properties.  James and Zhu are analogous art and the combination is not without motivation.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached on 8:30 am - 5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/
Primary Examiner, Art Unit 1786